This appeal is attempted to be prosecuted by petition in error and case-made. The purported case-made contains a certificate of the clerk certifying that it is correct; but it fails to show that it was ever settled or signed by the judge by whom the cause was tried. Section 6074, Comp. Laws 1909, provides:
"The case and amendments shall be submitted to the judge who shall settle and sign the same, and cause it to be attested by the clerk, and the seal of the court to be thereto attached. It shall then be filed with the papers in the case."
The foregoing statute requires that the judge settle and sign the case-made. Oligschlager v. Grell, 13 Okla. 632,75 P. 1131. If the case-made has not been settled and signed by the judge, the certificate of the clerk is insufficient to constitute a valid case-made. United States ex rel. v. C. O.  G. R. R. Co., 3 Okla. 404, 41 P. 729; Allen v. Krueger etal., 25 Kan. 75; Couse v. Phelps, 11 Kan. 456. It follows that the purported case-made filed in this proceeding is void, and nothing is presented by it to the court for review, and the cause is dismissed.
All the Justices concur. *Page 457